  Case 3:21-cv-01017-JPG Document 5 Filed 08/20/21 Page 1 of 6 Page ID #20




                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE SOUTHERN DISTRICT OF ILLINOIS

 ROBERT LEE BLAIR,                                )
                                                  )
                Plaintiff,                        )
                                                  )
 vs.                                              )   Case No. 21-cv-01017-JPG
                                                  )
 JACKSON COUNTY JAIL and                          )
 CONNIE FAULKEN BERRY,                            )
                                                  )
                Defendants.                       )

                                MEMORANDUM AND ORDER

GILBERT, District Judge:

       Plaintiff Robert Lee Blair, a detainee at Jackson County Jail (“Jail”) located in

Murphysboro, Illinois, brings this action pursuant to 42 U.S.C. § 1983. (Doc. 1). Plaintiff

complains of health complications resulting from his ongoing exposure to mold in S-Block and

the denial of his prescription medication for hypertension. (Id. at 2, 6). Left untreated after his

arrival at the Jail, Plaintiff’s blood pressure soon became unmanageable, and he required

emergency treatment at a hospital. He returned to the Jail with instructions for further medical

observation, but Nurse Connie Falken Berry has not met with Plaintiff to date. Housed in a cell

with hard concrete floors and suffering from persistent dizziness caused by his untreated high

blood pressure and mold exposure, Plaintiff fears for his safety. (Id.). He includes no request for

relief in the Complaint. (Id. at 6). The Court will nevertheless take up this matter without delay.

Wheeler v. Wexford Health Sources, Inc., 689 F.3d 680 (7th Cir. 2012).

       The Complaint is before the Court for preliminary review under 28 U.S.C. § 1915A, which

requires the Court to screen prisoner Complaints and filter out non-meritorious claims. 28 U.S.C.

§ 1915A(a). Any portion of a complaint that is legally frivolous or malicious, fails to state a claim



                                                 1
  Case 3:21-cv-01017-JPG Document 5 Filed 08/20/21 Page 2 of 6 Page ID #21




for relief, or requests money damages from an immune defendant must be dismissed. 28 U.S.C.

§ 1915A(b).

                                           Discussion

       Based on the allegations summarized herein, the Court designates the following three (3)

counts in the pro se Complaint:

       Count 1 -      Eighth and/or Fourteenth Amendment claim against Defendants for
                      subjecting Plaintiff to mold in the Jail’s S-Block which contributed
                      to symptoms of dizziness and lightheadedness.

       Count 2 -      Eighth and/or Fourteenth Amendment claim against Defendants for
                      withholding Plaintiff’s prescription medication for hypertension
                      which resulted in his hospitalization for high blood pressure.

       Count 3 -      Eighth and/or Fourteenth Amendment claim against Defendants for
                      failing to monitor Plaintiff for high blood pressure and related
                      symptoms of dizziness and lightheadedness following his return
                      from the hospital.

The parties and the Court will use these designations in all future pleadings and orders,

unless otherwise directed by a judicial officer of this Court.

                                         Counts 1 and 2

       The allegations support both claims against Nurse Connie Falken Berry at screening. The

Eighth Amendment deliberate indifference standard articulated in Farmer v. Brennan, 511 U.S.

825, 834 (1994), is applicable to these claims if Plaintiff was a convicted prisoner during the

relevant time period. Estelle v. Gamble, 429 U.S. 97 (1976). The allegations suggest that the

nurse responded to an objectively serious risk of harm to Plaintiff’s health with deliberate

indifference. The Fourteenth Amendment objective unreasonableness standard articulated in

Miranda v. County of Lake, 900 F.3d 335 (7th Cir. 2018), governs Plaintiff’s claims, if he was a

pretrial detainee. The allegations also suggest that the nurse’s response to Plaintiff’s complaints




                                                2
  Case 3:21-cv-01017-JPG Document 5 Filed 08/20/21 Page 3 of 6 Page ID #22




of mold and high blood pressure were objectively unreasonable. Therefore, Counts 1 and 2 survive

preliminary review against Connie Falken Berry under both standards.

       However, the same cannot be said of Jackson County Jail. The Jail is not a “person” subject

to suit under Section 1983. Smith v. Knox Cnty. Jail, 666 F.3d 1037, 1040 (7th Cir. 2012); Powell

v. Cook Cnty. Jail, 814 F. Supp. 757, 758 (N.D. Ill. 1993). Accordingly, the Jail shall be dismissed

with prejudice.

                                           Relief Requested

       Plaintiff includes no request for relief in the Complaint. This does not preclude him from

proceeding with his claims. See Godfrey v. Easton, 702 F. App’x 469 (7th Cir. 2017) (citing

Bontkowski v. Smith, 305 F.3d 757, 762 (7th Cir. 2002)). According to Rule 54(c) of the Federal

Rules of Civil Procedure, a prevailing party may obtain “any relief to which he’s entitled even if

he ‘has not demanded such relief in [his] pleadings.’” Id. (citations omitted). With that said, the

Court cannot guess what relief Plaintiff wants or needs (e.g., money damages, injunctive relief,

etc.). To the extent he needs interim relief, Plaintiff should file a motion for temporary restraining

order (“TRO”) and/or preliminary injunction pursuant to Rule 65(a) or (b) of the Federal Rules of

Civil Procedure at any time during this pending action. There, he should set forth the exact relief

he seeks and the reasons he requires it.

                                             Disposition

       IT IS ORDERED that the Complaint (Doc. 1) survives screening. COUNTS 1 and 2

against Defendant CONNIE FALKEN BERRY will receive further review.                         However,

JACKSON COUNTY JAIL is DISMISSED with prejudice because the Complaint fails to state

a claim for relief against this defendant.

       Because this suit addresses one or more medical claims, the Clerk of Court is



                                                  3
  Case 3:21-cv-01017-JPG Document 5 Filed 08/20/21 Page 4 of 6 Page ID #23




DIRECTED to enter the standard qualified protective order pursuant to the Health

Insurance Portability and Accountability Act.

       IT IS ORDERED that as to COUNTS 1 and 2, the Clerk of Court shall prepare for

Defendant CONNIE FALKEN BERRY: (1) Form 5 (Notice of a Lawsuit and Request to Waive

Service of a Summons), and (2) Form 6 (Waiver of Service of Summons). The Clerk is

DIRECTED to mail these forms, a copy of the Complaint (Doc. 1), and this Memorandum and

Order to Defendant’s place of employment as identified by Plaintiff. If Defendant fails to sign and

return the Waiver of Service of Summons (Form 6) to the Clerk within 30 days from the date the

forms were sent, the Clerk shall take appropriate steps to effect formal service on that Defendant,

and the Court will require Defendant to pay the full costs of formal service, to the extent authorized

by the Federal Rules of Civil Procedure.

       If Defendant can no longer be found at the work address provided by Plaintiff, the employer

shall furnish the Clerk with the Defendant’s current work address, or, if not known, the

Defendant’s last-known address. This information shall be used only for sending the forms as

directed above or for formally effecting service. Any documentation of the address shall be

retained only by the Clerk. Address information shall not be maintained in the court file or

disclosed by the Clerk.

       Defendant is ORDERED to timely file an appropriate responsive pleading to the

Complaint and shall not waive filing a reply pursuant to 42 U.S.C. § 1997e(g). Pursuant to

Administrative Order No. 244, Defendant need only respond to the issues stated in this

Merits Review Order.




                                                  4
  Case 3:21-cv-01017-JPG Document 5 Filed 08/20/21 Page 5 of 6 Page ID #24




       If judgment is rendered against Plaintiff, and the judgment includes the payment of costs

under Section 1915, Plaintiff will be required to pay the full amount of the costs, whether or not

his application to proceed in forma pauperis is granted. See 28 U.S.C. § 1915(f)(2)(A).

       Finally, Plaintiff is ADVISED that he is under a continuing obligation to keep the Clerk

of Court and each opposing party informed of any change in his address; the Court will not

independently investigate his whereabouts. This shall be done in writing and not later than 7 days

after a transfer or other change in address occurs. Failure to comply with this order will cause a

delay in the transmission of court documents and may result in dismissal of this action for want of

prosecution. See FED. R. CIV. P. 41(b).

       IT IS SO ORDERED.

       DATED: 8/20/2021
                                                     s/ J. Phil Gilbert
                                                     J. PHIL GILBERT
                                                     United States District Judge




                                                5
  Case 3:21-cv-01017-JPG Document 5 Filed 08/20/21 Page 6 of 6 Page ID #25




                                               Notice

       The Court will take the necessary steps to notify the appropriate defendants of your lawsuit

and serve them with a copy of your complaint. After service has been achieved, the defendant will

enter her appearance and file an Answer to your complaint. It will likely take at least 60 days from

the date of this Order to receive the defendant’s Answer, but it is entirely possible that it will take

90 days or more. The Court will then enter a Scheduling Order containing important information

on deadlines, discovery, and procedures. Plaintiff is advised to wait until counsel has appeared for

the defendant before filing any motions, in order to give the defendant notice and an opportunity

to respond to those motions. Motions filed before the defendant’s counsel has filed an appearance

will generally be denied as premature. The plaintiff need not submit any evidence to the court at

this time, unless otherwise directed by the Court.




                                                  6
